Case: 14-50352   Document: 00512894577   Page: 1   Date Filed: 01/08/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 14-50352
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 8, 2015
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff - Appellee

v.

JOSE MANUEL DEHIJAR-RODRIGUEZ, also known as Jose Manuel
Dahijar-Rodriguez,

                                         Defendant - Appellant

Cons. w/ No. 14-50353

UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

JOSE MARBEL DAHIJAR-RODRIGUEZ,

                                         Defendant - Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:08-CR-822-1
                          USDC No. 2:13-CR-1044-1
     Case: 14-50352       Document: 00512894577         Page: 2     Date Filed: 01/08/2015


                                      No. 14-50352
                                    c/w No. 14-50353


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Jose Manuel Dehijar-Rodriguez challenges the consecutive sentences
imposed following his guilty-plea conviction for illegal reentry into the United
States after removal, in violation of 8 U.S.C. § 1326, and the revocation of his
prior term of supervised release. He asserts, as he did in district court, that
his combined 82-month sentence is greater than necessary to meet the goals of
18 U.S.C. § 3553(a) and is, therefore, substantively unreasonable.
       Along that line, he contends the presumption of reasonableness should
not apply because: advisory-Sentencing Guideline § 2L1.2, the illegal reentry
Guideline, lacks an empirical basis; it double-counts his criminal history; and
it overstates the seriousness of his offense, which, according to him, is
essentially an international trespass. He also notes that his illegal-reentry
conviction is less serious than his previous convictions, yet the sentence
imposed in this matter exceeds the sentence imposed in his previous cases. He
further contends the sentence fails to reflect his personal history and
characteristics.
       Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.



                                              2
    Case: 14-50352     Document: 00512894577      Page: 3    Date Filed: 01/08/2015


                                  No. 14-50352
                                c/w No. 14-50353
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      The 71-month sentence imposed for Dehijar’s illegal reentry offense was
within the advisory Guidelines-sentencing range and is, therefore, entitled to
a presumption of reasonableness. E.g., United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). As Dehijar concedes, his contention that Guideline § 2L1.2
is not empirically based is foreclosed, along with his double-counting and
international-trespass assertions. E.g., United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th
Cir. 2006). (He raises the lack-of-empirical-basis claim only to preserve it for
possible further review.)
      The district court considered, but rejected, Dehijar’s attempt to minimize
the seriousness of his offenses, noting his history of criminal conduct weighed
in favor of a sentence above the 60-month sentence previously imposed.
Because Dehijar has not shown the court failed to consider any significant
factors, gave undue weight to any improper factors, or clearly erred in
balancing the sentencing factors, he has failed to rebut the presumption of
reasonableness. E.g., United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009)
(citation omitted).
      Similarly, Dehijar has not shown his consecutive 11-month revocation
sentence was substantively unreasonable. The district court had the discretion
to order consecutive sentences. E.g., United States v. Whitelaw, 580 F.3d 256,
260 (5th Cir. 2009); 18 U.S.C. § 3584(a) (“Multiple terms of imprisonment
imposed at the same time run concurrently unless the court orders or the
statute mandates that the terms are to run consecutively.”); see also U.S.S.G.
§ 7B1.3(f) & cmt. n.4. Because the sentences both fell within the advisory
Guidelines-sentencing range and were consistent with the Guidelines’ policy



                                         3
    Case: 14-50352    Document: 00512894577     Page: 4   Date Filed: 01/08/2015


                                 No. 14-50352
                               c/w No. 14-50353
regarding consecutive sentences, they are entitled to a presumption of
reasonableness. E.g., U.S.S.G. §§ 7B1.1(a)(2), 7B1.4; United States v. Candia,
454 F.3d 468, 473 (5th Cir. 2006). Dehijar has failed to show the district court
abused its discretion by imposing the consecutive sentences, and has not
rebutted the presumption of reasonableness. E.g., United States v. Lopez-
Velasquez, 526 F.3d 804, 809 (5th Cir. 2008).
      AFFIRMED.




                                       4